Bloodworth, J.
1. Under the ruling in Cumming v. State, 155 Ga. 346 (2) (117 S. E. 378), where, upon the trial of a felony case and before arraignment, counsel for the defendant made the following announcement to the court: “We do hereby put the State’s counsel upon notice that we specifically refuse to waive anything in connection with the trial of this case,” and where, after the original panel of forty-eight jurors was regularly put upon the accused and exhausted, two additional panels, one of twelve and the other of six jurors, were called by the clerk, and in each instance the solicitor-general stated to them the case that was called for trial, and they were sworn true answers to make as to their competency as jurors, and the voir dire questions were put to each juror, and the defendant participated in selecting the jury, without making any objections or making a challenge to the array, the defendant will not be heard, after conviction, to urge that the panel was not properly put upon him.
2. Eor no reason assigned did the court.err in the charge of which complaint is made in the amendment to the motion for a new trial.
3. The evidence supports the verdict.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.

Marx Kunz, Duncan & Nunn, for plaintiff in error.
Charles II. Garrelt, solicitor-general, contra.